Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Wyoming County [Mark H. Dadd, A.J.], entered February 7, 2007) to review a determination of respondent. The determination found after a tier III hearing that petitioner had violated an inmate rule.
*946It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed. Present — Gorski, J.E, Martoche, Lunn, Peradotto and Pine, JJ.